Citation Nr: 0604344	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-29 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for chronic rectal 
prolapse, claimed as an enlarged rectum.

2.  Entitlement to a higher initial evaluation for 
posttraumatic stress disorder (PTSD), currently assigned a 70 
percent disability evaluation.

3.  Entitlement to a higher initial evaluation for lumbar 
spondylosis, currently assigned a 10 percent disability 
evaluation.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1974 to 
November 1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from January and February 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The January 2004 rating 
decision granted service connection for PTSD and lumbar 
spondylosis and granted 70 percent and 10 percent disability 
evaluations from March 28, 2003 and June 16, 2003, 
respectively.  The February 2004 rating decision denied 
service connection for rectal prolapse.  The veteran appealed 
those decisions to BVA, and the case was referred to the 
Board for appellate review.

The issue of entitlement to a higher initial evaluation for 
lumbar spondylosis will be addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal.

2.  The veteran's current chronic rectal prolapse is 
etiologically related to sexual trauma he sustained in 
service.

3.  The veteran's PTSD is not productive of total 
occupational and social impairment due to symptoms, such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living; 
disorientation to time or place; or, memory loss for names of 
close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1. Chronic rectal prolapse was incurred in active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2005). 

2.  The criteria for an initial evaluation in excess of 70 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1-4.14, 4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  In the decision below, the Board has 
granted the veteran's claim for service connection for 
chronic rectal prolapse, and therefore the benefit sought on 
appeal has been granted in full.  Accordingly, regardless of 
whether the requirements of the VCAA have been met in this 
case, no harm or prejudice to the appellant has resulted.  
See, e.g., Mayfield v. Nicholson, 19 Vet. App. 103, 115 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

With respect to the issue of entitlement to a higher initial 
evaluation for PTSD, the Board finds that the provisions of 
the VCAA have been satisfied.  A VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).   In this case, the RO did 
provide the veteran with notice of the VCAA in June 2003, 
prior to the initial rating decision in January 2004, which 
granted service connection for PTSD and assigned 70 percent 
disability evaluation effective from March 28, 2003.  The 
veteran filed his notice of disagreement (NOD) in March 2004 
in which he disagreed with the initial evaluation assigned 
for his PTSD.  As such, the appeal of the assignment of the 
initial evaluation for PTSD arises not from a "claim" but 
from an NOD filed with the RO's initial assignment of a 
rating.  

Pursuant to VAOPGCPREC 8-2003 (December 22, 2003), 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate a 
newly raised claim.  As noted above, the veteran took issue 
with the original 70 percent disability evaluation assigned 
his PTSD in his March 2004 NOD.  According to VAOPGCPREC 8-
2003, if in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a NOD that raises a new issue, section 7105(d) only 
requires VA to take proper action and issue a statement of 
the case (SOC) if the disagreement is not resolved.  The RO 
properly issued a July 2004 SOC and September 2004 
Supplemental Statement of the Case (SSOC), which contained 
the pertinent laws and regulations, including the schedular 
criteria, and the reasons his claim was denied.  Thus, a VCAA 
notification letter is not necessary for the issue of 
entitlement to a higher initial evaluation for PTSD.  As 
such, the Board finds that the notice provisions of the VCAA 
have been satisfied for that issue. 

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In this case, the RO informed the veteran about the 
information and evidence that is necessary to substantiate 
the claim for a higher initial evaluation for PTSD.  As noted 
above, the June 2003 VCAA letter was sent to the veteran in 
connection with his claim for service connection for PTSD, 
and as such, it did not notify him of the evidentiary 
requirements for a higher initial evaluation.  However, the 
July 2004 SOC and the September 2004 SSOC notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed him of the evidence that was needed to 
substantiate his claim for a higher initial evaluation for 
PTSD.  In fact, the July 2004 SOC provided the veteran with 
the schedular criteria used to evaluate his service-connected 
PTSD, namely Diagnostic Code 9411.

In addition, the RO notified the veteran in the June 2003 
VCAA letter about the 2003 information and evidence that VA 
will seek to provide.  In particular, the letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim. 

The RO also informed the appellant about the information and 
evidence that he was expected to provide.  Specifically, the 
June 2003 letter notified the appellant that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  The 
letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
he had seen any private health care providers and would like 
VA to obtain records from them on his behalf.  In addition, 
the June 2003 letter further stated that it was still his 
responsibility to support his claim with appropriate 
evidence.  

Although the VCAA notice letter that was provided to the 
veteran did not specifically contain the "fourth element," 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims.  In this regard, the RO has informed the 
appellant in the rating decision, SOC, and SSOC of the 
reasons for the denial of his claim and, in so doing, 
informed him of the evidence that was needed to substantiate 
that claim.

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  His service medical records and all 
available VA and private medical records pertinent to the 
years after service are in the claims file and were reviewed 
by both the RO and the Board in connection with the veteran's 
claims.  In addition, the veteran was provided VA 
examinations in July 2003 and June 2004.  VA has also 
assisted the veteran and his representative throughout the 
course of this appeal by providing them with a SOC and a 
SSOC, which informed them of the laws and regulations 
relevant to the veteran's claims.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


I.  Service Connection

The veteran contends that he is entitled to service 
connection for chronic rectal prolapse.  More specifically, 
he claims that he currently has chronic rectal prolapse that 
is related to sexual trauma that he sustained during his 
military service.


Background and Evidence

Service records show the veteran had active duty service from 
August 1974 to November 1976.

The veteran's service medical records are negative for any 
complaints, treatment, or diagnosis of chronic rectal 
prolapse.  He was provided an enlistment examination in April 
1974, a lost record examination in July 1976, and a 
separation examination in November 1976.  These examinations 
found his anus and rectum to be normal, and he denied having 
a medical history of a rupture or rectal disease at each of 
these examinations.  The veteran was also seen in November 
1976 for an evaluation of his admitted homosexuality.

The veteran submitted a general information data form in 
April 2003 in which he indicated that he had rectal 
discomfort within one year of his separation from service.

The veteran submitted an affidavit in April 2003 in which he 
described three episodes of sexual assault that he claimed 
had occurred during his period of service.
 
A fellow serviceman submitted an affidavit in May 2003 in 
which he recalled the veteran telling him about three 
episodes of sexual assault that he had experienced during 
active service.

The veteran was provided a VA examination in July 2003 during 
which he described being sexually assaulted in service.  He 
indicated that he had had a great amount of bruising around 
his anus as well as a significant amount of rectal bleeding 
after one particular incident.  He also noted that he had an 
episode of rectal prolapse on the same day that he had been 
assaulted.  The veteran told the examiner that he was too 
embarrassed to complain or to request medical care assistance 
or support for the injury.  His current symptoms included 
daily rectal prolapse with bowel movements as well as 
postvoid hygiene issues with clean-up and soiling.  He denied 
the use or need to wear undergarments, but he did frequently 
clean his rectum daily to keep the soiling to a minimum.  His 
current treatment included observation of good hygienic 
principles with regards to perirectal needs.  A physical 
examination did not reveal any evidence of fecal leakage, but 
the lumen of his rectum and anus was enlarged and easily 
allowed the introduction of a finger into the rectum without 
any complaints.  There was a rather significant release of 
the internal and external sphincter tone.  No hemorrhoids 
were identified, and there was no evidence of bleeding.  Nor 
was there any rectal prolapse with withdrawal of the finger.  
The examiner assessed the veteran as having traumatic 
involuntary sodomy with residual chronic rectal prolapse and 
loss of sphincter tone with resultant postvoid fecal soiling, 
rectal bleeding, and pruritus ani.

In August 2003, the July 2003 VA examiner opined that it was 
at least as likely as not that the veteran's service incurred 
injury of involuntary sodomy resulted in his present 
condition of chronic rectal prolapse.  

A January 2004 rating decision granted service connection for 
PTSD.  In that decision, the RO acknowledged that the veteran 
had been sexually assaulted during his period of service


Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of the record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is entitled to service connection for chronic rectal 
prolapse.  The veteran's service medical records are negative 
for any complaints, treatment, or diagnosis of chronic rectal 
prolapse.  However, the RO has already conceded that the 
veteran was sexually assaulted during his period of service.  
In fact, this finding, in part, formed the basis for the 
January 2004 grant of service connection for posttraumatic 
stress disorder.  In addition, the July 2003 VA examiner 
assessed the veteran as having traumatic involuntary sodomy 
with residual chronic rectal prolapse and loss of sphincter 
tone with resultant postvoid fecal soiling, rectal bleeding, 
and pruritus ani.  He also opined in August 2003 that it was 
at least as likely as not that the veteran's service incurred 
injury of involuntary sodomy resulted in his present 
condition of chronic rectal prolapse.  Although findings 
pertaining to the rectum and anus were normal on examination 
at the time of the veteran's separation from service, the 
August 2003 examiner stated that he reviewed the evidence in 
the claims file in rendering is opinion and that review would 
have included review of the separation examination.  As such, 
the Board concludes that there is reasonable doubt as to 
whether the veteran's chronic rectal prolapse is causally or 
etiologically related to his period of service.  To the 
extent that there is any reasonable doubt as to whether the 
veteran currently has chronic rectal prolapse that is related 
to sexual trauma during service, that doubt will be resolved 
in the veteran's favor.  Based on the evidence of record, the 
Board finds that the veteran was sexually assaulted during 
service and that he currently has chronic rectal prolapse 
related thereto.  Accordingly, the Board concludes that 
service connection for chronic rectal prolapse is warranted.


II.  Higher Initial Evaluation

The veteran contends that he is entitled to a higher initial 
evaluation for PTSD.  More specifically, the veteran claims 
that the current evaluation assigned for his disorder does 
not accurately reflect the severity of the symptomatology 
associated with that disability.


Background and Evidence

A rating decision dated in January 2004 granted service 
connection for PTSD and assigned a 70 percent disability 
evaluation effective from March 28, 2003.  That determination 
was based on a review of the veteran's service medical 
records, personnel records, and affidavits as well as on the 
findings of a VA examination performed in July 2003.  During 
the pendency of the appeal, the veteran's 70 percent 
disability evaluation has remained in effect until the 
present time.

VA medical records dated from February 2002 to July 2003 
indicate that the veteran was seen in June 2003 during which 
his Global Assessment of Functioning (GAF) score was listed 
as 55.  He returned in July 2003 at which time he described 
three episodes of sexual assault that he had experienced 
during his period of service.  He complained of recurring 
thoughts, memories, and flashbacks of those events, and he 
was noted to be jumpy and easily angered.  The veteran 
reported having sleep problems, and it was noted that he had 
impaired memory and probably dissociative episodes.  He also 
indicated that his anger builds until he explodes violently.  
Such violence was directed against objects.  An examination 
found him to have good grooming.  His mood varied with 
content, and it was noted that he could be quite even and 
assertive, yet near tears at other times.  The psychiatrist 
commented that such mood changes appeared to be appropriate 
to content.  His thinking was rational and goal-directed, and 
there was no loosening of associations or problems in form of 
thought.  He had no unusual preoccupations, and he denied 
having any hallucinations.  He did admit that he had suicidal 
ideation when a significant other had died, but he denied 
having such thoughts since that time.  

VA medical records dated from February to May 2003 and from 
March to April 2003 indicate that the veteran was seen in 
April 2003 at which time an examination found his appearance 
to be within normal limits.  His behavior was guarded, but 
pleasant, and his mood was depressed, fearful, irritable, and 
angry.  The veteran's cognition was scattered and fragmented, 
but he was not a danger to himself or others.  His global 
assessment of functioning score (GAF) was listed as 53.  The 
veteran returned later that month at which time he described 
his experiences of sexual assault in service.  His current 
GAF score was recorded as 40.

The veteran was afforded a VA examination in July 2003 at 
which time it was noted that he had had 38 jobs since his 
military service with the longest tenure being in home health 
care for three to four years.  At the time of the 
examination, he had been driving a fertilizer truck 
seasonally during the last two years as well as doing 
construction work.  He reported being less efficient and 
productive at his job and stated that he took sick leave to 
deal with his feelings.  He indicated that he had had 
suicidal thoughts, but noted that he was not actively 
suicidal at the time of the examination.  He stated that he 
had initial and terminal insomnia and usually slept five to 
six hours per night, and he had recurrent intrusive and 
distressing recollections of his trauma a couple times per 
week as well as recurrent, distressing dreams.  He 
occasionally had flashback experiences, and he had intense 
psychological distress at exposure to events that symbolized 
ore resembled an aspect of his trauma.  The veteran reported 
having crying episodes and feelings of hopelessness, and he 
avoided thoughts, feelings, or activities associated with the 
trauma.  He also had some psychogenic amnesia.  He was not on 
any psychiatric medications, nor had he ever had any 
psychiatric hospitalizations.  He had never married, and he 
did not have any children.  The veteran noted that he had a 
few friends, but he was not active socially.  He was able to 
dress and fed himself.   The examiner noted that the 
veteran's behavior was fairly appropriate.  He had poor eye 
contact, and he rambled a lot, was vague on his answers, and 
had to be redirected.  His thought process was somewhat 
jumbled, and his communication style was poor.  The examiner 
indicated that the veteran had feelings of detachment from 
others, a restricted range of affect, and a sense of a 
foreshortened future.  He also had difficulty concentrating 
as well as a sense of hypervigilance.  The examiner stated 
that that the veteran's symptoms affected him socially and 
occupationally and are chronic.  

An examination found the veteran to be somewhat unkempt and 
untidy, but he was cooperative and oriented times three.  His 
memory was intact, and his insight was fair to good.  His 
judgment was good for hypothetical situations, and he was a 
concrete thinker, but he had a poor fund of knowledge.  His 
affect and overall mood were anxious.  His GAF score was 
listed as 45.  The examiner commented that the veteran had 
serious occupational and social impairment with deficiencies 
in most areas.  He stated that the veteran had a lot of 
impulse control, but did have some unprovoked irritability 
with periods of violence.  There was some neglect of personal 
hygiene as well as difficulty in adapting to stressful 
circumstances and problems in establishing and maintaining 
effective relationships.  His prognosis was poor.

VA medical records dated in August 2003 indicate that a 
mental status examination found the veteran to be well 
groomed.  His appearance was within normal limits, as was his 
behavior.  He was cooperative and pleasant, and his mood and 
affect were within normal limits to anxious.  The veteran's 
cognition was within normal limits to scattered at time.  He 
was not a danger to himself or others.  The issues addressed 
included interpersonal conflict, intrusive and distressing 
thoughts and dreams, images that recalled his sexual trauma, 
detachment from family, and driving in city traffic.

The veteran was provided a VA examination in June 2004 at 
which time he indicated that he was experiencing increased 
symptoms.  He described having an explosive temper, intrusive 
recollections, difficulty sleeping due to sleep apnea, 
irritability, and difficulty concentrating on routine things.  
He avoided activities, but he did not describe any amnesia.  
The veteran felt cut off and distant from people, but he did 
have a coinhabitant as well as a few other friends.  The 
veteran was expressive of his emotions and did not show 
emotional numbing.  He indicated that he had panic attacks 
once every two to three months, but he did not report any 
bizarre or inappropriate behavior.  The veteran stated that 
he had physical conditions that prevented him from being able 
to work during the previous year.  The examiner commented 
that it was not possible to determine that the veteran's PTSD 
by itself would cause him to have impaired employability or 
to miss work if no other physical conditions existed.  

A mental status examination showed the veteran to be alert 
and appropriately groomed and dressed with a full beard and 
mustache that were trimmed.  He was calm and socially 
appropriate throughout the interview.  His mood was euthymic, 
and his affect was appropriate to content of thought.  His 
speech was of a normal tone, volume, and pacing.  The 
veteran's thought content did not reveal any delusions, 
hallucinations, grandiosity, or paranoia.  His thought 
process was logical, and he reached a goal idea quickly.  The 
veteran was oriented to time, person, place, and situation.  
Both his recent and remote memory were intact, and his 
sensorium was clear.  He could abstract effectively.  The 
veteran attended actively to the interview and showed no 
deficit in concentration.  He was not considered a danger to 
himself or others.  It was noted that he had had passive 
suicidal thoughts in the past, but he did not have any at the 
present time.  The veteran was diagnosed with chronic PTSD, 
and his GAF score was listed as 55.   The examiner commented 
that the veteran's occupational and social impairment was 
more than mild or transient, as it was at a level of reduced 
reliability and productivity.  He also stated that the 
veteran's conditions had not reached a level that where there 
were deficiencies in most areas of functioning, as his was 
not suicidal, maintained social relationships, and did not 
have illogical or obscure speech.  The examiner opined that 
the veteran's PTSD by itself would not render him 
unemployable, but noted that it would contribute to his 
unemployability.  He also stated that the veteran's symptoms 
had not caused him to be unable to function independently.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

The veteran is currently assigned a 70 percent disability 
evaluation for PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  Under that diagnostic code, a 70 percent 
disability evaluation is assigned when there is evidence of 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
PTSD.  The medical evidence of record does not show the 
veteran to have total occupational and social impairment.  In 
this regard, the veteran does not have gross impairment in 
thought processes or communication.  The Board does observe 
that VA medical records dated in April 2003 indicated that 
the veteran's cognition was scattered and fragmented and that 
the June 2003 VA examiner stated that the veteran's thought 
process was somewhat jumbled and that his communication style 
was poor.  However, VA medical records dated in July 2003 
noted that the veteran's thinking was rational and goal-
directed, and there was no loosening of associations or 
problems in form of thought.  VA medical records dated in 
August 2003 also noted that the veteran's cognition was 
within normal limits to scattered, and the June 2004 VA 
examination showed that his thought process was logical.  He 
could abstract effectively, and his speech was of a normal 
tone, volume, and pacing.  

In addition, the veteran has not been shown to have 
persistent delusions or hallucinations.  In fact, VA medical 
records dated in July 2003 indicate that the veteran did not 
have any unusual preoccupations, and he denied having any 
hallucinations.  The June 2004 VA examiner also noted that 
the veteran's thought content did not reveal any delusions, 
hallucinations, grandiosity, or paranoia. 

Moreover, the medical evidence of record does not demonstrate 
grossly inappropriate behavior.  The July 2003 VA examiner 
noted that the veteran's behavior was fairly appropriate, and 
VA medical records dated in August 2003 indicate that his 
behavior was within normal limits.  The June 2004 VA examiner 
also stated that the veteran did not report any bizarre or 
inappropriate behavior and noted that he was calm and 
socially appropriate throughout the interview.

Additionally, the veteran has not been shown to be in 
persistent danger of hurting self or others.  The Board does 
observe that VA medical records dated in July 2003 indicated 
that the veteran had admitted to having suicidal ideation 
when a significant other had died.  However, the veteran also 
denied having such thoughts since that time.  In fact, the 
veteran told the July 2003 VA examiner that he was not 
actively suicidal, and VA medical records dated in April and 
August 2003 noted that he was not a danger to himself or 
others, as did the June 2004 VA examiner.

Further, the veteran does not have the intermittent inability 
to perform activities of daily living, including maintenance 
of minimal personal hygiene.  In this regard, VA medical 
records dated in April 2003 document the veteran's appearance 
as being within normal limits, and VA medical records dated 
in July 2003 indicated that he had good grooming.  The Board 
does observe that the July 2003 VA examination found the 
veteran to be somewhat unkempt and untidy with some neglect 
of personal hygiene.  However, VA medical records dated in 
August 2003 indicated that the veteran was well groomed and 
noted that his appearance was within normal limits.  The June 
2004 VA examiner also noted that the veteran was 
appropriately groomed and dressed with a full beard and 
mustache that were trimmed.  

In addition, the veteran has not been shown to have 
disorientation to time or place.  The July 2003 VA 
examination found the veteran to be oriented times three, and 
the June 2004 VA examination showed the veteran to be alert 
and oriented to time, person, place, and situation.  Nor does 
the evidence demonstrate that he has memory loss for names of 
close relatives, own occupation, or own name.  The Board does 
observe that VA medical records dated in June 2003 document 
the veteran's complaint of impaired memory.  However, the 
July 2003 and June 2004 VA examinations both found his memory 
to be intact.

The Board does acknowledge the July 2003 VA examiner's 
statement that the veteran had serious occupational and 
social impairment with deficiencies in most areas as well as 
the June 2004 VA examiner's observation that the veteran had 
not worked during the previous year and that his occupational 
and social impairment was more than mild or transient.  
However, the June 2004 VA examiner stated that the veteran's 
condition had not reached a level that there were 
deficiencies in most areas of functioning, as he was not 
suicidal, maintained social relationships, and did not have 
illogical or obscure speech.  Significantly, the examiner 
opined that the veteran's PTSD by itself would not render him 
unemployable and stated that the veteran's symptoms had not 
rendered him unable to function independently.

The Board would also observe that the veteran has been 
evaluated as having a GAF score between 40 and 55.  A GAF 
score between 31 and 40 reflects some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood.  A GAF score ranging 41 to 50 is contemplated for 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning. A GAF score 
between 51 and 60 reflects moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning. See 38 C.F.R. §§ 4.125, 4.130 (incorporating the 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
Edition of the American Psychiatric Association in the rating 
schedule).   

While the Board has considered the degree of functioning as 
evidenced by these reported scale scores, they are but one 
factor for consideration in assigning a rating in this case.  
As outlined above, the Board finds that when all of the 
evidence and findings contained therein are considered, 
including the degree of functioning as evidenced by these 
reported scales, the Board concludes that the veteran has not 
been shown to have total occupational and social impairment.  
Accordingly, the Board finds that the schedular criteria for 
the next higher 100 percent disability evaluation have not 
been met.  Therefore, the Board finds that the preponderance 
of evidence is against the veteran's claim for a higher 
initial evaluation for PTSD.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected PTSD has 
caused marked interference with employment beyond that 
contemplated by the schedule for rating disabilities, 
necessitated frequent periods of hospitalization, or 
otherwise renders impractical the application of the regular 
schedular standards utilized to evaluate the severity of his 
disability.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation for 
the veteran's service-connected PTSD under the provisions of 
38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 


ORDER

Service connection for chronic rectal prolapse is granted.

An initial evaluation in excess of 70 percent for PTSD is 
denied.


REMAND

Reason for remand: To notify the veteran of the rating 
criteria that were amended during the pendency of his appeal 
and to allow the RO the initial consideration of the 
applicability of such criteria.  

The Board notes that during the pendency of this appeal, VA 
twice amended the rating schedule for evaluating disabilities 
of the spine, contained in 38 C.F.R. § 4.71a, which are 
relevant to the issue on appeal.  In this regard, Diagnostic 
Code 5293 was amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (August 22, 2002).  The revised 
diagnostic code provides for the evaluation of intervertebral 
disc syndrome (pre-operatively or post- operatively) either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  Moreover, VA most recently revised the 
regulations for evaluating disabilities of the spine 
effective September 26, 2003.  See 67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002); 68 Fed. Reg. 51454 - 51458 (Aug. 27, 2003); 
see also 69 Fed. Reg. 32449 - 32450 (June 10, 2004).  The new 
criteria for evaluating service-connected spine disabilities 
are codified at newly designated 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 through 5243.  61 Fed. Reg. 51457.  

In this case, service connection is in effect in this case 
for lumbar spondylosis.  Spondylosis means ankylosis of a 
vertebral joint, although it is also a general term for 
degenerative changes due to osteoarthritis.  Dorland's 
Illustrated Medical Dictionary 1564 (28th ed. 1994).  In this 
case, on a September 2003 VA examination, the examiner 
diagnosed degenerative joint disease at L5-S1 based on x-rays 
conducted in 1998 and then on review of current x-rays 
diagnosed mild lumbar degenerative spondylosis.  Lumbar 
spondylosis is degenerative joint disease affecting the 
lumbar vertebrae and intervertebral discs, causing pain and 
stiffness, sometimes with sciatic radiation due to nerve root 
pressure by associated protruding disks or osteophytes.  Id.

The July 2004 Statement of the Case informed the veteran of 
the criteria in effect prior to September 23, 2002, and of 
the criteria for evaluating spine disabilities that had been 
revised effective from September 26, 2003.  However, the 
veteran has not been provided any of the schedular criteria 
that became effective as of September 23, 2002.  As such, the 
veteran has not been notified of the criteria pertaining to 
intervertebral disc syndrome.  The Board notes that the 
veteran complained of incapacitating episodes and sciatica at 
his June 2004 VA examination, and, since lumbar spondylosis 
affects the intervertebral discs sometimes with sciatic 
radiation due to nerve root pressure by associated protruding 
disks or osteophytes, the Board concludes that the veteran 
should receive notice of this criteria and an additional VA 
examination by an examiner who addresses this rating criteria 
in the examination report.  

If the RO finds that, based on examination findings, 
consideration under the criteria for intervertebral disc 
syndrome does not result in a higher rating or is otherwise 
inappropriate, then the RO must, pursuant to Note (1) under 
the rating criteria for the spine, evaluate any associated 
objective neurologic abnormalities under an appropriate 
diagnostic code for rating neurologic abnormalities.  See, 
e.g., 38 C.F.R. § 4.71a, Diagnostic Code 8520.  The RO should 
also provide the veteran notice in an SSOC of any such 
neurologic criteria under which it has considered the 
manifestions of the service-connected disability.

In this regard and in light of these changes to the rating 
criteria, which became effective during the pendency of the 
claim, the RO should be given the opportunity to consider all 
potentially applicable rating criteria for the veteran's 
service-connected lumbar spondylosis.  Therefore, the Board 
finds it necessary to remand the veteran's claim so that the 
RO may address in the first instance the applicability of 
these revisions to the claim.

Accordingly, in order to give the appellant every 
consideration with respect to the present appeal and to 
ensure due process, it is the Board's opinion that further 
development of the case is necessary.  Accordingly, the case 
is REMANDED for the following actions:

1.  The RO should provide the veteran with 
another VA Spine examination in which the 
examiner is given appropriate worksheets 
or other means by which to evaluate not 
only orthopedic manifestation of the 
service-connected lumbar spondylosis but 
also any neurologic complaints or findings 
on examination.

2.  The RO should review the veteran's 
claim under both the old and revised 
schedular criteria for evaluating the 
spine that were in effect both prior to 
and after September 23, 2002, for his 
service-connected back disability, 
including the criteria for evaluating 
intervertebral disc syndrome based on 
incapaciting episodes.  See 68 Fed. Reg. 
51454-51458 (Aug. 27, 2003).  If 
examination findings require consideration 
of neurologic complaints or symptoms under 
a diagnostic code for a neurologic 
disability pursuant to Note (1) under the 
criteria for rating disabilities of the 
spine, then the RO must provide the 
veteran with notice of the corresponding 
neurologic Diagnostic Code under which 
that consideration was given.  38 C.F.R. 
§ 4.124.  

If the benefit sought is not granted, the 
veteran and her representative should be 
furnished a Supplemental Statement of the 
Case (SSOC) and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.  This SSOC is to set forth all 
applicable rating criteria for spine 
disabilities which have not been 
previously provided to the veteran, 
including the rating criteria that became 
effective on September 23, 2002 and 
September 26, 2003, and any neurologic 
rating criteria considered pursuant to 
Note(1) under the general rating formula 
for disease and injuries of the spine.  
38 C.F.R. § 4.124.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified. 



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


